                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JAMIE COKES,                                       )
           Petitioner,                              )   Civil Action No. 18-325
                                                    )   Electronic Filing
        vs.                                         )
                                                    )
                                                    )   Judge David Stewart Cercone /
 COMMONWEALTH OF PA, et al.                             Magistrate Judge Robert C. Mitchell
         Defendants.                                )
                                                    )

                                                 ORDER

       AND NOW this 23rd day of November, 2018, after Petitioner filed pro se a petition for a

writ of habeas corpus (ECF No. 1) and after a Report and Recommendation (ECF No. 7) was

filed by the United States Magistrate Judge recommending dismissal of the petition and granting

the parties a period of time after being served with a copy to file written objections thereto, and

no objections having been filed, upon independent review of the motions and the record, and

upon consideration of the Magistrate Judge’s Report and Recommendation, which is adopted as

the opinion of this Court,

       IT IS ORDERED that Petitioner’s petition for writ of habeas corpus (ECF No. 1) is

DISMISSED and, because reasonable jurists could not conclude that a basis for appeal exists,

that a certificate of appealability is DENIED.

       Finally, it is ORDERED that the Clerk shall mark this case CLOSED.



                                              s/ DAVID STEWART CERCONE
                                              David Stewart Cercone
                                              Senior United States District Judge

cc:    Jamie Cokes
       836 Linden Avenue
       RM #17
       East Pittsburgh, PA 15112
       (Via First Class Mail)
